324 F.2d 735
William R. ROWE, owner of the fishing vessel SEA QUEEN,Libelant-Appellee,v.Fishing Vessel BIG JIM II, here engines, etc., in rem, andAlbert Dulinski, owner, operator and/or chartererof the Fishing Vessel Big Jim II,Respondents-Appellant.
No. 14448.
United States Court of Appeals Third Circuit.
Argued Nov. 7, 1963.Decided Nov. 27, 1963.

Edward I. Baker, Atlantic City, N.Y., for appellant.
Roy L. Sykes, Norfolk, Va.  (Jett, Sykes & Berkley, Norfolk, Va., Walter C. Wright, Jr., Cape May, N.J., on the brief), for libelant-appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal is from a final decree in favor of the libelant in a suit in admiralty brought to recover for damages to a vessel.  The trial court found: first, that the respondent Albert Dulinski was negligent in the operation of his vessel 'BIG JIM II'; second, that this negligence was solely the proximate cause of extensive damage to the vessel 'SEA QUEEN', owned by the libelant; and third, that the libelant had suffered damages and losses in the total amount of $37,925.45.


2
The respondent here challenges these factual findings as unsupported by the evidence and clearly erroneous.  We do not agree.  We have examined the record in its entirety and, applying the rule announced by the Supreme Court in McAllister v. United States, 348 U.S. 19, 20, 75 S.Ct. 6, 99 L.Ed. 20 (1954), we find no error.  The factual findings are amply supported by evidence which the trial court apparently found credible.


3
The judgment of the District Court will be affirmed.